Matter of Tirado v Maldonado (2017 NY Slip Op 06964)





Matter of Tirado v Maldonado


2017 NY Slip Op 06964


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2016-11344
 (Docket No. F-28462-13)

[*1]In the Matter of Migdalia Tirado, respondent,
vKenneth Maldonado, appellant.


Susie V. Rivers, Brooklyn, NY, for appellant.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Robert Mulroy, J.), dated September 29, 2016. The order denied, as untimely, the father's objections to an order of support of that court (Mirna Mompelas, S.M.) dated May 13, 2016, which, inter alia, directed him to pay the mother basic child support and child care expenses in the total sum of $563.65 per week.
ORDERED that the order dated September 29, 2016, is affirmed, with costs.
The parties have one child together. In an order of support dated May 13, 2016, the Support Magistrate directed the father to pay the mother basic child support and child care expenses in the total sum of $563.65 per week. The father filed objections to the order of support. In an order dated September 29, 2016, the Family Court denied the father's objections as untimely. The father appeals.
On this record, the Family Court properly denied the father's objections to the order of support as untimely, as they were filed more than 35 days after the order of support was mailed to him (see Family Ct Act § 439[e]; Matter of Verzhbo v Grubelich, 147 AD3d 864; Matter of Ferrante v Bantis, 143 AD3d 984; Matter of Yalvac v Williams, 131 AD3d 622; Matter of Bodouva v Bodouva, 53 AD3d 483).
In light of our determination, we do not reach the father's remaining contentions.
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court